           Case 1:21-cv-00193-JHR Document 4 Filed 03/04/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

LEE PRESTON FLYNN,

               Plaintiff,

v.                                                                     No. 1:21-cv-00193-JHR

LORENZO FLORES, YVETTE HERN,
GABRIEL ROMERO, and MARTIN ROMERO,

               Defendants.

                  MEMORANDUM OPINION AND ORDER
     GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS AND
            GRANTING LEAVE TO FILE AN AMENDED COMPLAINT

       THIS MATTER comes before the Court on pro se Plaintiff's Complaint for a Civil Case,

Doc. 1, filed March 3, 2021 ("Complaint"), and Plaintiff's Application to Proceed in District Court

Without Prepaying Fees or Costs, Doc. 2, filed March 3, 2021.

Application to Proceed in forma pauperis

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that the Court

may authorize the commencement of any suit without prepayment of fees by a person who submits

an affidavit that includes a statement of all assets the person possesses and that the person is unable

to pay such fees.

       When a district court receives an application for leave to proceed in forma pauperis,
       it should examine the papers and determine if the requirements of
       [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted. Thereafter,
       if the court finds that the allegations of poverty are untrue or that the action is
       frivolous or malicious, it may dismiss the case[.]

Menefee v. Werholtz, 368 Fed.Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox, 305 F.2d 58,

60 (10th Cir. 1962). “The statute [allowing a litigant to proceed in forma pauperis] was intended

for the benefit of those too poor to pay or give security for costs....” Adkins v. E.I. DuPont de
            Case 1:21-cv-00193-JHR Document 4 Filed 03/04/21 Page 2 of 5




Nemours & Co., 335 U.S. 331, 344 (1948). While a litigant need not be “absolutely destitute,”

“an affidavit is sufficient which states that one cannot because of his poverty pay or give security

for the costs and still be able to provide himself and dependents with the necessities of life.” Id.

at 339.

          The Court grants Plaintiff’s Application to Proceed in District Court Without Prepaying

Fees or Costs. Plaintiff signed a declaration stating he is unable to pay the costs of these

proceedings and provided the following information: (i) Plaintiff, who is unemployed, has a

monthly income of $814.00 in Social Security Income.; (ii) Plaintiff's monthly expenses total

approximately $676.75; and (iii) Plaintiff has $19.45 in cash or in a bank account. The Court finds

that Plaintiff is unable to pay the costs of this proceeding because he signed a declaration stating

he is unable to pay the costs of this proceeding and because of his low monthly income.

The Complaint

          After Plaintiff installed a security camera, Defendant Gabriel Romero indicated that the

security camera violated his right to privacy because the camera could see into his windows and

threatened Plaintiff with legal action if Plaintiff did not take down the security camera. Complaint

at 7. Plaintiff refused to take the camera down. Id. Defendant Gabriel Romero and the other

Defendants allegedly defamed Plaintiff on the internet. Id. Plaintiff asserts the Court has federal

question jurisdiction over this matter pursuant to 28 U.S.C. § 4101 and 18 U.S.C. § 2261A.

Complaint at 3.

          The Complaint fails to state a claim upon which relief can be granted pursuant to

28 U.S.C. § 4101. Section 4101 provides definitions of the terms used in the statute setting forth

factors courts must consider before recognizing defamation judgments rendered by a tribunal of a

foreign country; it does not create a private cause of action for a domestic defamation claim.



                                                 2
           Case 1:21-cv-00193-JHR Document 4 Filed 03/04/21 Page 3 of 5




       The Complaint also fails to state a claim upon which relief can be granted pursuant to

18 U.S.C. § 2261A, Stalking, because Section 2261A is a criminal statute. "[C]riminal statutes do

not provide for private civil causes of action." Kelly v. Rockefeller, 69 Fed.Appx. 414, 415-416

(10th Cir. 2003); Diamond v. Charles, 476 U.S. 54, 64 (1986) (“a private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another”).

Jurisdiction

       As the party seeking to invoke the jurisdiction of this Court, Plaintiff bears the burden of

alleging facts that support jurisdiction. See Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir.

2013) (“Since federal courts are courts of limited jurisdiction, we presume no jurisdiction exists

absent an adequate showing by the party invoking federal jurisdiction”); Evitt v. Durland, 243 F.3d

388 *2 (10th Cir. 2000) (“even if the parties do not raise the question themselves, it is our duty to

address the apparent lack of jurisdiction sua sponte”) (quoting Tuck v. United Servs. Auto. Ass'n,

859 F.2d 842, 843 (10th Cir.1988).

       There is no properly alleged federal-question jurisdiction because the Complaint does not

state a claim pursuant to the only two federal laws cited in the Complaint. See 28 U.S.C. § 1331

("The district courts shall have original jurisdiction of all civil actions arising under the

Constitution,, laws, or treaties of the United States").

       There is no properly alleged diversity jurisdiction because the Complaint states that

Plaintiff and all Defendants reside in New Mexico. Complaint at 1-2. To invoke diversity

jurisdiction, “a party must show that complete diversity of citizenship exists between the adverse

parties and that the amount in controversy exceeds $75,000.” Symes v. Harris, 472 F.3d 754, 758

(10th Cir.2006). “Complete diversity is lacking when any of the plaintiffs has the same residency

as even a single defendant.” Dutcher v. Matheson, 733 F.3d 980, 987 (10th Cir. 2013).



                                                  3
             Case 1:21-cv-00193-JHR Document 4 Filed 03/04/21 Page 4 of 5




       This case should be dismissed because the Court does not have jurisdiction over this matter

as alleged in the Complaint. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that

it lacks subject-matter jurisdiction, the court must dismiss the action”).

Proceeding in forma pauperis

       Plaintiff is proceeding in forma pauperis. The statute governing proceedings in forma

pauperis states "the court shall dismiss the case at any time if the court determines that … the

action … fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see also

Webb v. Caldwell, 640 Fed.Appx. 800, 802 (10th Cir. 2016) ("We have held that a pro se complaint

filed under a grant of ifp can be dismissed under § 1915(e)(2)(B)(ii) for failure to state a claim …

only where it is obvious that the plaintiff cannot prevail on the facts he has alleged and it would

be futile to give him an opportunity to amend"). While the Complaint should be dismissed for

lack of jurisdiction, it is not obvious that it would be futile to give Plaintiff an opportunity to

amend. The Court grants Plaintiff leave to file an amended complaint.

Service on Defendants

       Section 1915 provides that the “officers of the court shall issue and serve all process, and

perform all duties in [proceedings in forma pauperis]”). 28 U.S.C. § 1915(d). The Court will not

order service of Summons and Complaint on Defendants at this time because the Complaint fails

to state a claim over which the Court has jurisdiction. The Court will order service if Plaintiff

files: (i) an amended complaint that states a claim over which the Court has jurisdiction; and (ii) a

motion for service which provides Defendants’ addresses.

       IT IS ORDERED that:

       (i)      Plaintiff's Application to Proceed in District Court Without Prepaying Fees or

                Costs, Doc. 2, filed March 3, 2021, is GRANTED.



                                                  4
   Case 1:21-cv-00193-JHR Document 4 Filed 03/04/21 Page 5 of 5




(ii)   Plaintiff shall, within 21 days of entry of this Order, file an amended complaint.

       Failure to timely file an amended complaint may result in dismissal of this case.



                                     _____________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                         5
